EXHIBIT 10.4
31 December 2008
31 December 2008
BIOCODE-HYCEL FRANCE S.A.
and
BH Holdings
 
AGREEMENT FOR THE SALE OF A
BUSINESS AS A GOING CONCERN
 



--------------------------------------------------------------------------------



 



 

2   Translation for information.

AGREEMENT FOR THE SALE OF A BUSINESS AS A GOING CONCERN
BETWEEN THE UNDERSIGNED:

1.   Biocode-Hycel France S.A., a company organized under the laws of France
having its registered office at Le Bassin 21320 Pouilly en Auxois, registered
with the Trade and Companies Registry of Beaune under the number 328 517 685,
with a share capital of €2,500,000.32, represented by Mr Roger Duggan, as
President General Director, himself duly represented by Mr Alain Rousseau, duly
authorized for the purpose of this Agreement,

Hereinafter referred to as the “Seller”,
AND

2.   BH Holdings, SAS, a company organized under the laws of France having its
registered office at rue de Herhoui, ZI Le Chêne Vert 35650 Le Rheu, registered
with the Trade and Companies Registry of Rennes under the number 509 488 169,
with a share capital of €37,000, represented by Mrs Catherine Bolton, President,
herself duly represented by Mrs Sandrine Nicoue, duly authorized for the purpose
of this Agreement,

Hereinafter referred to as the “Purchaser”,
The Purchaser and the Seller being collectively referred to as the “Parties” and
individually as a “Party”,
AND

3.   Escalon Medical Corp., a company organized under the laws of Commonwealth
of Pennsylvania having its registered office at 435 Devon Park Drive, Building
100, Wayne, Pennsylviania 19087, USA, represented by Mr Richard J. De Piano,
President, himself duly represented by Mrs Sandrine Nicoue, duly authorized for
the purpose of this Agreement,

Hereinafter referred to as the “Guarantor”,
AND

4.   Immunodiagnostic Systems Holdings Plc, a company organized under the laws
of England having its registered office at 10 Didcot Way, Boldon Business Park,
Boldon, Tyne and Wear NE35 9PD, United Kingdom, registered under the number
05146193, represented by by Mr Alain Rousseau, duly authorized for the purpose
of this Agreement,

Hereinafter referred to as “IDSH”,
AND

5.   Avoxa, société d’exercice libéral à responsabilité limitée, with share
capital of €738,740.00, having its registered office at 5 allée Ermengarde
d’Anjou, ZA Atalante Champeaux CS 40 824 35 108 Rennes cedex 3, registered with
the trade and companies registry of Rennes under number 403 177 637, represented
by Mr Florian Bachelier,

Hereinafter referred to as the “Escrow Agent”.



--------------------------------------------------------------------------------



 



 

3   Translation for information.

RECITALS:

A.   The Seller operates a business as a going concern in Le Rheu and partly in
Pouilly-en-Auxois relating to the development, manufacture and distribution of
haematology and flame photometry instruments and reagents for haematology
laboratories and blood banks as further described in section 2.2 (the
“Business”).   B.   The Purchaser has carried out a due diligence of the legal,
financial, technical and other documentation in relation to the Business as
provided by Seller, a list of which is attached in Schedule B (the
“Documentation”). Furthermore, an employee of the Purchaser has been placed with
the Seller for the past few weeks preceding the Transfer Date to the date hereof
to meet with the management of the Business to gather financial information and
technical information relating to the description of the Products, as defined
hereafter, and their manufacturing. Pursuant to such due diligence, the
Purchaser has confirmed its interest in purchasing the Business.   C.   The
Purchaser desires to purchase from the Seller and the Seller desires to sell to
the Purchaser the Business upon the terms and subject to the conditions set
forth in this agreement (the “Agreement”).

NOW, THEREFORE IT HAS BEEN AGREED AS FOLLOWS:

1.   DEFINITIONS

In addition to such terms defined elsewhere in this Agreement:
“Affiliate” means any entity controlling, controlled by, or under the same
control as the Seller within the meaning of Article L.233-3 of the French
Commercial Code.
“Approval Date” means the date on which the labour inspector (inspecteur du
travail) will give its approval for the transfer of the Protected Employees in
accordance with Article L. 1224-1 of the French Labour Code.
“Business ” shall have the meaning set out in section 2.2.
“Contracts” shall mean the agreements listed in Schedule 2.3 entered into by the
Seller for the operation of the Business.
“Copyrights” shall mean the copyrights described in Schedule 2.2.1 (e).
“Damages” shall mean any damages, losses, liabilities, fines, penalties, costs,
or expenses suffered by a Party.
“Domain Name” shall mean the domain name registered with Oleane which can be
accessed at the html address www.biocodehycel.com.
“Employees” shall mean the employees attached to the Business as listed in
Schedule 6.6.1.
“Governmental Authority” shall mean any court or other judicial authority or
governmental, administrative or regulatory body, department, agency, commission,
authority or instrumentality.
“IDSH Non-compete” shall mean the non-competition and non solicitation agreement
subject to English law entered into at the date hereof between IDSH and the
Purchaser.



--------------------------------------------------------------------------------



 



 

4   Translation for information.

“Intangible Assets” shall mean the intangible assets of the Business set forth
in section 2.2.1.
“Intellectual Property” consists in the assets set out in sections 2.2.1 (b) to
2.2.1 (f).
“Know-How” shall mean the know-how described in Schedule 2.2.1 (d).
“Lease” shall mean the lease agreement entered into on 21 September 2005 between
the Seller and the SCI du Chêne Vert located at Chemin de Carnac, l’Albaderaie,
56400 Ploemel for a duration of 9 years from 21 September 2005 until 20
September 2014, for the premises used for the Business situated at Le Rheu.
“Liability” shall mean any liability, indebtedness, obligation, expense, claim,
loss, damage, deficiency, guaranty or endorsement of or by any person, accrued
or unaccrued, due or to become due, liquidated or unliquidated.
“Material Adverse Effect” means: (1) anything which would substantially prohibit
the Purchaser in producing the Products or selling the Products, or (2) anything
that has the effect of causing a loss or damage to the Purchaser exceeding
€10,000.
“Patents” shall mean the Patents described in Schedule 2.2.1 (b).
“Products” means the Instruments and Reagents described in Schedule 2.2.
“Protected Employees” means the protected employees (salariés protégés) listed
in Schedule 6.6.4.
“Tangible Assets” shall mean the tangible assets of the Business set forth in
section 2.2.2.
“Trademarks” shall mean the trademarks described in Schedule 2.2.1 (c).
“Stock” shall mean the stock of the Products and supplies used for the operation
of the Business, an inventory of which has been carried out by both Parties, as
set forth in Schedule 2.2.2 (b).
“Working Day” shall mean any day other than Saturday, Sunday or legal holiday in
France, or other day on which commercial banking institutions in France are
required to close.
2. DESCRIPTION AND SALE OF THE BUSINESS

2.1   Sale of the Business       The Seller hereby sells, transfers and delivers
to the Purchaser, who accepts, the Business as described in section 2.2 under
the terms and conditions hereof.   2.2   Description of the Business       With
the exclusion of the items set out in section 2.2.3, the Business consists in
the development, manufacture and distribution of the Products, as described in
Schedule 2.2, for haematology laboratories and blood banks and comprises the
following assets:   2.2.1   Intangible Assets:

  (a)   the full clientele attached to the Business and the goodwill;     (b)  
the Patents as described in Schedule 2.2.1 (b);     (c)   the Trademarks as
described in Schedule 2.2.1 (c);



--------------------------------------------------------------------------------



 



 

5   Translation for information.

  (d)   the Know-How and all trade secrets and non-patented intellectual
property as described in Schedule 2.2.1 (d);     (e)   the Copyrights, including
computer software and programs, as described in Schedule 2.2.1 (e);     (f)  
the Domain Name;     (g)   all rights and obligations relating to the assets
mentioned above in paragraphs (a) to (f) and all information, files, records,
data, plans and recorded knowledge, including customer and supplier lists,
related to the Business.

2.2.2   Tangible Assets:

  (a)   equipment and movable assets used for the operation of the Business,
listed in Schedule 2.2.2 (a), and     (b)   the Stock as described in
Schedule 2.2.2 (b).

2.2.3   Items excluded from the Business:

  (a)   the after sale services to be provided by the Seller pursuant to the
After Sale Services Agreement as defined hereafter on the territory of France,
including the DOM-TOM, and     (b)   the right to the Lease, such Lease being
terminated at the date hereof and the Purchaser entering into a new lease with
the landlord of the premises at the date hereof.

2.3   Transfer of Contracts       In addition to the Business, the Seller hereby
transfers to the Purchaser the Contracts, including all customers contracts,
equipment leases and other contracts utilized in the conduct of the Business
subject to the agreement of the other contracting parties as provided under
section 5.7.   2.4   Excluded Liabilities       The Purchaser shall not be
deemed to assume or otherwise be liable for any liabilities of the Seller or the
Business other than as expressly set forth in this Agreement. The Seller shall
retain (and the Purchaser shall not be obligated for) any and all liabilities of
the Seller of any type that are not expressly assumed by the Purchaser (the
“Excluded Liabilities”).   3.   PROPERTY AND ENJOYMENT   3.1   The Seller
declares that it acquired the Business from Hycel further to the merger between
the Seller and Hycel decided by the extraordinary shareholders’ meeting of 24
June 1993.   3.2   The transfer of the full ownership and enjoyment of the
Business to the Purchaser, and the commencement of the use of its attached
rights and prerogatives, shall be effective at the date hereof (the “Transfer
Date”).   4.   PRICE AND PAYMENT TERMS   4.1   Purchase Price and Stock Price



--------------------------------------------------------------------------------



 



 

6   Translation for information.

4.1.1   The sale of the Business, together with the transfer of the Contracts,
is made in consideration of a price of €2,025,949 (the “Purchase Price”)
allocated as follows:

  (a)   Intangible Assets:

  (i)   Patents: €1,600,000     (ii)   All other Intangible Assets other than
Patents: €380,427

  (b)   Tangible Assets with the exception of the Stock: €45,522

    The above allocation of the Purchase Price is provided for the sole purpose
of complying with Article L. 141-1 of the French Commercial Code but shall not
give rise to any liability from either Party towards the other as regards such
allocation notwithstanding any other valuation from an expert. As the Business
is not isolated on the accounting level from the other activities carried on by
the Seller, these financial items result from a good faith estimate established
on the basis of the Business considered separately.   4.1.2   The sale of the
Stock is made in consideration of a price of €1,572,051 (the “Stock Price”).  
4.2   Payment of the Purchase Price and the Stock Price   4.2.1   The Purchase
Price and the Stock Price shall be paid as follows:

  (a)   €25,000 at the date hereof, such sum to be allocated to the payment of
the Stock Price;     (b)   the balance of the Purchase Price and the Stock
Price, i.e. an aggregate amount of €3,573,000 shall be paid in four instalments,
under the conditions provided hereafter, for the following amounts: €198,000
within 18 months from the Transfer Date, €1,000,000 within 30 months from the
Transfer Date, €1,000,000 within 36 months from the Transfer Date, and
€1,375,000 within 48 months from the Transfer Date, such sums to be allocated
first to the payment of the Stock, then of the Tangible Assets and finally of
the Intangible Assets.

4.2.2   Interest

  (a)   Interest will accrue on the outstanding amount of the Purchase Price and
the Stock Price at an interest rate of 7% per year on the basis of the actual
days elapsed and a 365 day year, as from the Transfer Date.     (b)   Accrued
interest is payable in arrears by the Purchaser for the first time on 30
November 2009 and continuing thereafter every 6 months, on the last Working Day
in May and November.

4.2.3   Prepayment       The Purchaser shall be entitled at any time to prepay
in full or in part the balance outstanding of the Purchase Price and the Stock
Price (the principal amount of the Purchase Price and/or Stock Price being
prepaid being hereafter referred to as the “Prepaid Amount”). Simultaneously
upon payment by the Purchaser of any Prepaid Amount, the Purchaser shall pay to
the Seller, in addition to the interest provided under section 4.2.2 (a), the
following prepayment indemnities:

  (a)   if the Prepaid Amount is paid within 12 months from the Transfer Date,
the Seller shall be entitled to a prepayment indemnity equal to 6% of the
Prepaid Amount,



--------------------------------------------------------------------------------



 



 

7   Translation for information.

  (b)   if the Prepaid Amount is paid between the 13th and the 24th month from
the Transfer Date, the Seller shall be entitled to a prepayment indemnity equal
to 12% of the Prepaid Amount,     (c)   if the Prepaid Amount is paid after the
24th month from the Transfer Date, the Seller shall be entitled to a prepayment
indemnity equal to 18% of the Prepaid Amount.

    Notwithstanding the above, the Purchase Price and the Stock Price shall in
all circumstances be fully repaid at the latest on the dates provided in section
4.2.1 (b).

4.2.4   Defaults       Any outstanding amounts due under this section 4.2 shall
become immediately and as of right payable by the Purchaser in principal,
accrued interest and accessory charges, in case one of the following events
occurs (an “Event of Default”):

  (a)   the Purchaser fails to pay any amount payable by it under this Agreement
within 15 days after notice from the Seller that such amount is past due,    
(b)   in case of any other default by the Purchaser of any of its obligations
under this Agreement which is not remedied within 15 Working Days from notice to
this effect by the Seller,     (c)   the Purchaser ceases the operation of the
Business, for any reason whatsoever including, without limitation, the sale of
the Business or the dissolution of the Purchaser;

    provided that an Event of Default shall not affect the right of the Seller
to the additional amounts to be paid in accordance with section 4.2.3 depending
on the date of full payment of the Purchase Price and Stock Price.

4.2.5   Set off       The obligations of the Purchaser under this section 4.2
are unconditional and irrevocable and cannot be set off against any debt that
the Purchaser would hold against the Seller, unless otherwise stated herein and
the Purchaser hereby waives its rights under Articles 1290 to 1299 of the French
Civil Code for this purpose.   4.2.6   Guarantee       As a guarantee of the
full payment of the Purchase Price and the Stock Price:

  (a)   the Seller shall benefit from the seller’s right granted under
Article L. 141-5 of the French Commercial Code on the Business and all the
rights and assets relating to the Business and shall be entitled to the action
for rescission (action résolutoire) provided under Article L. 141-6 of the
French Commercial Code, and     (b)   the Guarantor grants to the Seller the
guarantee as provided under section 13.

5.   CHARGES AND CONDITIONS OF THE SALE OF THE BUSINESS

The present sale is agreed by the Parties under the ordinary and legal charges
and conditions, including the following:

5.1   Condition of the Business



--------------------------------------------------------------------------------



 



 

8   Translation for information.

5.1.1   The Purchaser purchases the Business in the state in which it is at the
Transfer Date, without being entitled to claim for any indemnity nor any
decrease of the Purchase Price for any reason whatsoever, including latent
defects (vices cachés) in accordance with Articles 1641 to 1649 of the French
Civil Code, except under the terms and conditions provided under section 8 and
under Article 141-3 of the French Commercial Code in relation to the statements
to be provided pursuant to Article 141-1 of the French Commercial Code.   5.1.2
  Subject to anything to the contrary herein, the Seller shall bear all costs
and charges relating to the operation of the Business prior to the Transfer Date
and the Purchaser shall bear all costs and charges relating to the operation of
the Business as from the Transfer Date.   5.2   Accounting books   5.2.1   The
Seller and the Purchaser have, in accordance with Article L. 141-2 of the French
Commercial Code, reviewed and signed the monthly statement of turnover from 1st
January 2008 to 30 November 2008, in accordance with Article L. 141-2 of the
French Commercial Code, a signed copy of which is delivered to each Party at the
date hereof. However, as the Business is not isolated on the accounting level
from the other activities carried on by the Seller, the Seller is unable to
present the accounting books separately for the Business for the last three
financial years, in accordance with Article L. 141-2 of the French Commercial
Code, and the Purchaser expressly releases the Seller from such obligation.  
5.2.2   In accordance with Article L. 141-2 of the French Commercial Code, the
Seller shall hold at the disposal of the Purchaser its accountancy books
relating to the Business for a period of three years as from the Transfer Date.
  5.3   Taxes       The Purchaser undertakes to pay, as from the Transfer Date,
all taxes, all contributions and other charges of any nature relating to the
operation of the Business from and after the Transfer Date, even in the case
where such taxes, contribution and other charges are in the name of the Seller,
it being stated that the amount of business tax (taxe professionnelle) owed for
the year 2008 in connection with the Business shall be paid by the Seller.   5.4
  Insurance   5.4.1   The Purchaser shall at its sole discretion carry on or
terminate the insurance contracts listed in Schedule 5.4.1 entered into by the
Seller in relation to the operation of the Business and transferred to the
Purchaser as from the Transfer Date in accordance with Article L. 121-10 of the
French Insurance Code.   5.4.2   The Seller shall not be liable for subscribing
any insurance policies required to cover, as from the Transfer Date, any risks
resulting from the operation of the Business.   5.5   Employees   5.5.1   All or
part of the employment agreements of the Employees shall be transferred to the
Purchaser as stated in Schedule 6.6.1 at the date hereof in accordance with
Article L. 1224-1 of the French Labour Code, with the exception of the Protected
Employees listed in Schedule 6.6.4 which shall be transferred on the Approval
Date.   5.5.2   The Purchaser shall be liable for any obligations entered into
with the Employees, for the part of their employment agreement transferred to
the Purchaser as stated in Schedule 6.6.1, in accordance with the French labour
Code, as from the Transfer Date (or from the Approval Date for the Protected
Employees) including, without limitation, for the payment to the



--------------------------------------------------------------------------------



 



 

9   Translation for information.

    Employees of their salaries, paid vacation, rights under their employment
agreements (including, if any, any premiums or contributions in kind), which
would be accrued and/or payable as from the Transfer Date (or from the Approval
Date for the Protected Employees) and shall bear all social contributions in
relation thereto.   5.5.3   The Seller shall bear for the period ending on the
Transfer Date (or the Approval Date, for Protected Employees), the salaries,
paid vacation, rights under the employment agreements of the Employees
(including, if any, any premiums or contributions in kind) and any sums due in
this respect not paid directly to the Employees prior to the Transfer Date (or
the Approval Date, for Protected Employees) and consequently payable by the
Purchaser shall be paid by the Seller upon written demand from the Purchaser.  
5.5.4   The Seller agrees with the Purchaser that the Protected Employees,
subject to their consent, shall be made available to the Purchaser by the Seller
between the date hereof and the Approval Date and that the Purchaser shall
consequently pay to the Seller in consideration of such availability the
remuneration paid to such Protected Employees and the related social
contributions between the date hereof and the Approval Date.   5.6   Lease  
5.6.1   The guarantee deposit granted by the Seller to the landlord under the
Lease, i.e. an amount of €55,000, shall be assigned by the Seller to the
Purchaser, such assignment to be notified by process server to the landlord in
accordance with Article 1690 of the French Civil Code.   5.6.2   The Purchaser
has agreed to enter into a sub-lease agreement at the date hereof with the
Seller for part of the premises used for the Business in Le Rheu, such sub-lease
agreement being authorised by the landlord as provided under the new lease
entered into between the Seller and the landlord at the date hereof.   5.6.3  
The Seller and the Purchaser acknowledge that part of the Business was operated,
prior to the Transfer Date, in the premises owned by the Seller in
Pouilly-en-Auxois, but that the Purchaser shall not maintain any operation of
the Business in such premises after the Transfer Date, unless as otherwise
stated in the Transition Manufacturing Agreement.   5.6.4   The Seller and the
Purchaser acknowledge that part of the Business was operated, prior to the
Transfer Date, in the premises leased by the Seller in Massy, pursuant to a
lease agreement dated 1st July 1997 and renewed on 8 August 2006 between the
Seller and Société Civile de Placement Immobilier having its registered office
at 39 rue de la Bienfaisance, 75008 Paris for a 9-year period ending on 7
August 2015. As these premises are mainly used for the activities of the Seller
other than the Business, such a lease shall not be transferred to the Purchaser
as a consequence of the sale of the Business. The Seller agrees, however, to
sub-let part of these premises to the Purchaser in accordance with the
sub-letting agreement to be entered into between the Parties upon receipt of the
landlord’s consent.   5.7   Contracts   5.7.1   Transfer of Contracts       The
Purchaser shall take over the Contracts, including all obligations relating
thereto, with effect from the Transfer Date, except for those contracts in
respect of which the other contracting party’s consent is required and has not
been obtained at the date hereof, provided that:



--------------------------------------------------------------------------------



 



 

10   Translation for information.



  (a)   the Seller shall make its best efforts until 1st March 2009 to obtain
the consent from the contracting parties and the Purchaser shall cooperate with
the Seller for this purpose,     (b)   until such consent is obtained (or until
1st March 2009, as appropriate) the Purchaser shall, for its own benefit and to
the extent permitted by the contracts, perform on behalf of the Seller (but at
the Purchaser’s expense) all of the obligations of the Seller arising out of the
contracts after the Transfer Date (including payment obligations),     (c)  
until such consent is obtained (or until 1st March 2009, as appropriate) the
Seller shall hold any monies, goods or other benefits received under such
contracts for the Purchaser and shall forthwith upon receipt of the same pay or
deliver to the Purchaser such monies, goods and other benefits, and     (d)  
until such consent is obtained (or until 1st March 2009 as appropriate) the
Seller shall give all reasonable assistance to the Purchaser to enable it to
enforce the rights of the Seller under such contracts in accordance with the
Purchaser’s instructions,     (e)   if on 1st March 2009, such consent has not
been obtained, the contracts shall be regarded as not having been transferred to
the Purchaser without any liability from the Seller in connection therewith and
the Seller shall be responsible for carrying on or terminating such contracts
with the contracting party at its sole discretion.

5.7.2   Supply contracts       The Contracts and the Business do not include the
benefit and charge of supply contracts relating to water, electricity,
telephone, etc. which are not transferred to the Purchaser. However, the Seller
will make its best efforts to assist the Purchaser in obtaining transfer to it
of the telephone numbers used for the Business and listed in Schedule 5.7.2.  
5.8   Trade Receivables       The Seller owns the trade receivables from its
customers listed in Schedule 5.8 in relation to the Business (the “Trade
Receivables”) and assigns to the Purchaser the Trade Receivables through a
separate receivables assignment agreement which is entered into by the Parties
at the date hereof.   5.9   Work in Progress   5.9.1   Subject to section 5.7
and in consideration of the amount of the Purchase Price, all contracts and
customers’ orders executed but not invoiced and performed in whole or in part by
the Seller prior to the Transfer Date shall be invoiced by the Purchaser and the
Purchaser shall keep the proceeds thereof.   5.9.2   As a result of section
5.9.1, the Seller shall have no liability towards the Business’ customers for
the contracts and customers’ orders invoiced by the Purchaser and the Purchaser
shall indemnify and hold harmless the Seller for any loss and expenses incurred
by any claim from a customer against the Seller in relation to such contracts
and customers’ orders, including reasonable legal fees, in accordance with
section 8 hereafter.   5.9.3   All costs relating to contracts and customers’
orders executed and performed by the Seller, in whole or in part, prior to the
Transfer Date shall be borne by the Seller and all costs relating to contracts
and customers’ orders executed by the Seller prior to the Transfer Date and
performed by the Purchaser, in whole or in part, after the Transfer Date shall
be borne by the Purchaser.



--------------------------------------------------------------------------------



 



 

11   Translation for information.

5.10   Other Agreements   5.10.1   The Seller and the Purchaser shall negotiate
in good faith and enter into, within 15 Working Days from the date hereof, a
transition manufacturing agreement in relation to the manufacture of the
Instruments, as described in Schedule 2.2 (the “Transition Manufacturing
Agreement”), based on the form of the draft agreement attached hereto in
Schedule 5.10.1.   5.10.2   The Seller and the Purchaser shall negotiate in good
faith and enter into, within 15 Working Days from the date hereof, an after sale
services agreement in relation to the after sale services granted to customers
having purchased Products prior to the Transfer Date or who will purchase
Products after the Transfer Date (the “After-Sale Services Agreement”), based on
the heads of terms attached hereto in Schedule 5.10.2.   5.10.3   The Seller and
the Purchaser shall negotiate in good faith and enter into, within 15 Working
Days from the date hereof, a manufacturing agreement relating to the
manufacturing of reagents for IDS-iSys Analyzer based on the form of the draft
agreement attached hereto in Schedule 5.10.3.   5.11   Information Technology  
5.11.1   The Purchaser shall grant access to the Seller to the servers
transferred to the Purchaser as part of the Business for a period of three
months as from the Transfer Date during normal working hours, for the purpose of
copying all data relating to the activities of the Seller other than the
Business.   5.11.2   The Seller shall bear all expenses in relation to the
copying of the data as provided in section 5.11.1 and shall indemnify and hold
the Purchaser harmless in case of any damage incurred by its access to the
Purchaser’s servers for the purpose of section 5.11.1.   5.12   Trade Name  
5.12.1   The Seller and the company incorporated under Belgian law,
Biocode-Hycel, sell at the date hereof by separate agreement the Benelux
trademark Biocode-Hycel Biotechnology-Diagnostics No.00981171 filed on 9
January 2001 for the classes 1, 5, 9, 10, 11 et 42 and the international
trademark Biocode-Hycel Biotechnology-Diagnostics filed on 6 July 2001 under No.
765299 for France and Spain for the classes 1, 5, 9, 10,11 et 42, such trademark
having been limited for France to class 5.   5.12.2   The Purchaser hereby
authorises the Seller to use “Biocode Hycel” as a trade name and in its
corporate name as “Biocode Hycel France S.A.” for a period of three months after
the date hereof. During the same period, e-mails addressed to the Seller and its
employees on the e-mail accounts biocodehycel.com shall be transferred to a
server of the Seller.   5.13   Domain Name   5.13.1   The sale of the Domain
Name shall be notified by the Seller to the hosting company of the Domain Name,
Oléane, within 5 Working Days from the date hereof.   5.13.2   The separation of
the web sites www.biocodehycel.com and www.idsplc.com shall occur within 10
Working Days from the date hereof and each Party shall cooperate for this
purpose.   5.13.3   Notwithstanding the foregoing, the Purchaser undertakes to
maintain the sections “Immunology”, “Biochemistry”, “3x3” or “Biochimie” on the
website www.biocodehycel.com and to set up a link to address all Internet users
trying to access these sections to the website of the Seller www.idsplc.com
during a period of 45 Working Days from the date hereof.



--------------------------------------------------------------------------------



 



 

12   Translation for information.

5.14   Products Declarations       The Seller undertakes to provide to the
Purchaser within 5 Working Days from the date hereof the Seller’s complete file
with respect to all CE mark declarations relating to the Products.

6.   REPRESENTATIONS AND WARRANTIES OF SELLER

The Seller hereby make and give to the Purchaser as at the date of this
Agreement the representations and warranties as set forth in this section 6.

6.1   Ownership of the Business   6.1.1   The Seller is the lawful owner of the
Business and has full legal right, power and authority to sell, assign and
transfer the Business in accordance with the terms of this Agreement.   6.1.2  
The Seller is the owner of the assets and rights comprised in the Business, as
described in section 2.2, and neither such assets and rights nor the Business
itself are encumbered by any real or personal right, easement or security.  
6.1.3   The purchased assets described in section 2.2 constitute all of the
assets necessary for the operation of the Business as it is operated at the date
hereof, subject to the provisions of section 5.7.   6.2   Organization,
Authority and Enforceability       The Seller is a company duly organized and
validly existing under the laws of France. The Seller has the corporate power
and authority to enter into this Agreement and to carry out its obligations
hereunder. The entering into this Agreement and the consummation of the
transactions provided for hereby have been authorized by all necessary corporate
actions and proceedings on the part of the Seller.   6.3   Authorizations      
No prior authorization of any Governmental Authority is required to be made or
obtained by the Seller in connection with the entering into of this Agreement by
the Seller, and the consummation of any of the transactions contemplated by this
Agreement.   6.4   Insolvency       The Seller is not subject to any proceedings
in accordance with the provisions of Book VI of the French Commercial Code and
the Seller is not unable to pay its debts as they fall due (en cessation de
paiement).   6.5   Third party rights       There is no registration of any
third party rights or pledge or other charges over the Business at the date
hereof in favour of any Governmental Authority or creditor of the Business,
except as indicated in Schedule 6.5.   6.6   Employees   6.6.1   A list of the
Employees at the date hereof, with their functions, remuneration and seniority
and setting out the proportion of their employment duties that relate to the
Business to be transferred to the Purchaser is set out in Schedule 6.6.1.
Pursuant to Article L. 1224-1 of the French Labour Code, the employment
agreements of the Employees shall be transferred to the Purchaser at the date
hereof (or at the Approval Date for the Protected Employees) in



--------------------------------------------------------------------------------



 



 

13   Translation for information.

    proportion to the part of their employment agreement attached to the
Business as set out in Schedule 6.6.1.   6.6.2   The employment agreements of
the Employees do not provide for any individual benefit exceeding those provided
by French law, the collective bargaining agreement applicable to the Business
and the Employees, the remuneration (salary and remuneration in kind) of each
Employee indicated in Schedule 6.6.1 or the individual benefits set out in
Schedule 6.6.2.   6.6.3   No plan (retirement, health plan, share-profit or
other) other than mandatory plans under French law or the applicable collective
bargaining agreement applicable to the Business or the plans set out in
Schedule 6.6.3 is applicable to the Business or the Employees.   6.6.4   The
transfer to the Purchaser of the employment agreements of the Protected
Employees listed in Schedule 6.6.4 will be subject to the prior approval of the
labour inspector (inspecteur du travail) after the Transfer Date, in accordance
with the provisions of the French Labour Code and their transfer will take
effect on the Approval Date.   6.6.5   The Seller is not a party to, involved in
or, to Seller’s knowledge, threatened by, any labor dispute or unfair labor
practice charge relating to the Business, and the Seller has not experienced any
work stoppage by any employees of the Business during the three years
immediately preceding the execution of this Agreement.   6.7   Turnover and
profit   6.7.1   The Seller declares that the turnover and the profit or loss
before tax resulting from the Business for the last three financial years and
the current year may be assessed as follows:

  (a)   Turnover:

  •   From 1st January 2005 to 31 December 2005: K€6,066     •   From 1st
January 2006 to 31 December 2006: K€5,753     •   From 1st January 2007 to 31
December 2007: K€4,763     •   From 1st January 2008 to the Transfer Date:
K€4,200

  (b)   Profit or loss before tax:

  •   From 1st January 2005 to 31 December 2005: profit of K€372     •   From
1st January 2006 to 31 December 2006: profit of K€302     •   From 1st
January 2007 to 31 December 2007: loss of K€75     •   From 1st January 2008 to
the Transfer Date: loss of K€424

6.7.2   The Business only corresponds to part of the Seller’s activity. The
turnover and profit before tax set out in section 6.7.1 are consequently only
assessed for the Seller to comply with its legal obligations.

6.8   Consents and Approvals       Unless otherwise stated herein, neither the
execution and delivery by the Seller of the transaction documents to which it is
or will be a party in accordance with this Agreement, nor



--------------------------------------------------------------------------------



 



 

14   Translation for information.

    the performance of the transactions to be performed by the Seller herein,
will require any filing, consent or approval or constitute a default under
(a) any regulation or court order to which Seller is subject, (b) the charter
documents, by-laws or other governing documents of the Seller or (c) any
contract, governmental permit or other document to which the Seller is a party
or to which the Business may be subject.   6.9   Certain Personal Property      
Schedules 2.2.2(a) and 2.2.2(b) describe and specify the location of the items
of equipment, machinery, tools and furniture used exclusively in the manufacture
and distribution of the Products. All of the equipment and movable assets set
out in Schedule 2.2.2 (a) are in good operating condition, subject to reasonable
wear and tear.   6.10   Inventory       All inventory of the Seller comprised in
the Stock consists of items of quality and quantity saleable in the ordinary
course of business at regular sales prices of the Seller. The inventory records
of the Stock established by the Purchaser and the Seller are complete and
accurate with respect to the data contained therein.   6.11   Liabilities      
None of the purchased assets described in section 2.2 is subject to any
Liability, other than those disclosed in the Documentation or incurred in the
ordinary course of business as from the Transfer Date.   6.12   Legal
Proceedings and Compliance with Law   6.12.1   There is no litigation that is
pending or, to the Seller’s knowledge, threatened against the Seller that
relates to or could have a Material Adverse Effect on the operations of the
Business or any of the purchased assets as described in section 2.2. There has
been no default with respect to any court order applicable to the Seller which
would have a Material Adverse Effect on the Business.   6.12.2   The Seller has
complied in all material respects with all laws, ordinances, regulations and
orders applicable to the Business and the sale of the Products. The Seller has
all governmental licenses and permits material to and necessary in the conduct
of the Business as presently conducted and the sale of the Products, and such
licenses and permits are in full force and effect; no violations are or have
been recorded in respect of any such licenses or permits, and no proceeding is
pending or, to the best knowledge of the Seller, threatened to revoke or limit
any such licenses or permits.   6.12.3   All Products are and have been in all
material respects in compliance with all applicable regulations of any
governmental agency applicable to such Products. There is no basis known to the
Seller for any governmental agency to deny or rescind any approval or clearance
to market any of the Products for the purpose or indication for which they are
being manufactured, assembled, marketed or sold. To the Seller’s knowledge,
there is no action or proceeding by any governmental agency, including, but not
limited to, recall procedures or withdrawal of clearance to market any Products,
pending or threatened against the Seller relating to the safety or efficacy of
any Products.   6.12.4   The Seller has received the regulatory approvals to
market the Products in all jurisdictions where they are currently being
marketed.   6.13   Contracts



--------------------------------------------------------------------------------



 



 

15   Translation for information.

    To the Seller’s knowledge, the Seller is not in default under any Contract
that could have a Material Adverse Effect the operations of the Business or any
of the purchased assets under section 2.2. The Seller has not received any
communication from, or given any communication to, any other party indicating
that the Seller or such other party, as the case may be, is in default under any
Contract where such default could have a Material Adverse Effect on the
operation of the Business. This section 6.13 is subject to the provisions of
section 5.7 as regards the transfer of the Contracts to the Purchaser.   6.14  
Patents and Other Intellectual Property   6.14.1   The Seller has exclusive
title to, owns, possesses, has the sole right to use or, where necessary, has
made timely and proper application for, the Intellectual Property as necessary
or required to conduct the Business as conducted. All of the Intellectual
Property is owned or otherwise lawfully used by the Seller, and to the Seller’s
knowledge, the Seller is not infringing upon, conflicting with or unlawfully or
wrongfully using any patent, trademark, trade name, service mark, copyright,
trade secret or other intellectual property right owned or claimed by another
person. The Seller is not in default, and has not received any notice of any
claim of infringement or any other claim or proceeding, with respect to any such
patent, trademark, trade name, service mark, copyright or trade secret. No
current or former employee of the Seller and, to the Seller’s knowledge, no
other person owns any proprietary right (droit patrimonial) in whole or in part,
in any of the Intellectual Property.   6.14.2   The Seller has taken all
appropriate measures to protect and preserve the security, confidentiality and
value of its Confidential Information. “Confidential Information” means those
items of the Intellectual Property that are confidential and any other
confidential information owned by Seller, including personnel information,
technical information, customer lists, other customer information and supplier
information.   6.14.3   The Seller has all right, title and interest in and to
all of the Intellectual Property, and the same is free and clear of all claims,
encumbrances and the like of any nature whatsoever. The Seller has not granted
any licenses to or option on the Intellectual Property and is not aware of any
third parties who are claiming any right, title or interest in or to such
Intellectual Property or who are infringing or violating any of such
Intellectual Property.   6.14.4   Except as set forth in Schedule 6.14.4, no
royalties, consulting or advisory fees or other payments are payable by the
Seller to any other person by reason of the ownership or use of the Intellectual
Property.   6.14.5   The assignment of the Intellectual Property includes the
priority right relating to the French patent n° 08/02729 filed on 20 May 2008 in
the name of the Seller.   6.14.6   The Seller undertakes to fully cooperate with
the Purchaser for the filing or recording procedures with any Patent and
Trademark Offices.   6.15   Warranties       Set forth in Schedule 6.15 are true
and correct copies of all warranties as at 30 November 2008 (a) made by all
Persons from whom the Seller has obtained any goods that have been resold or
distributed by the Business, including any goods that constituted parts included
in other goods sold or distributed by the Business and (b) made by the Seller
with respect to any goods that have been sold or distributed by the Seller.



--------------------------------------------------------------------------------



 



 

16   Translation for information.

6.16   Customers, Distributors and Suppliers   6.16.1   The Seller has used
commercially reasonable efforts to maintain, and currently maintains, good
working relationships with all of the customers, distributors and suppliers to
the Business.   6.16.2   Schedule 6.16.2(a) lists any contracts relating to the
operation of the Business or any of the purchased assets with customers or
distributors or former customers or distributors of the Seller that have been
terminated or canceled during the one-year period prior to the date hereof.
Schedule 6.16.2(b) also contains a list of the names of each of the major
customers of the Business. None of such customers or distributors has given
Seller written notice, or to the Seller’s knowledge any other notice,
terminating, canceling or threatening to terminate or cancel any contract or
relationship with the Seller, and none of such customers or distributors is, or
has been during the one year period immediately preceding the execution of this
Agreement, a related party to the Seller.   6.16.3   Schedule 6.16.3 also
contains a list of the names of the major suppliers of components of and
materials used in the manufacture of the Products. Subject to section 5.7, none
of such suppliers has given the Seller written notice, or to the Seller’s
knowledge, any other notice, terminating, canceling or threatening to terminate
or cancel any contract or relationship with the Seller.   7.   REPRESENTATIONS
AND WARRANTIES OF THE PURCHASER AND THE GUARANTOR

The Purchaser and the Guarantor hereby represent and warrant to the Seller that,
on the date hereof:

7.1   Organization, Authority and Enforceability       The Purchaser is a
company duly organized and validly existing under the laws of France. The
Guarantor is a company duly organized and validly existing under the laws of
Commonwealth of Pennsylvania (USA). The Purchaser and the Guarantor have the
corporate power and authority to enter into this Agreement and to carry out
their obligations hereunder. The entering into this Agreement and the
consummation of the transactions provided for hereby have been authorized by all
necessary corporate actions and proceedings on the part of the Purchaser and the
Guarantor.   7.2   Authorizations       No prior authorization of any
Governmental Authority is required to be made or obtained by the Purchaser and
the Guarantor in connection with the entering into of this Agreement by the
Purchaser and the Guarantor, and the consummation of any of the transactions
contemplated by this Agreement.   7.3   Insolvency       The Purchaser and the
Guarantor are not subject to any proceedings in accordance with the provisions
of Book VI of the French Commercial Code or any other similar insolvency
proceedings or receiverships under any applicable law and the Purchaser and the
Guarantor are not unable to pay their debts as they fall due (en cessation de
paiement).   7.4   Consents and Approvals       Neither the execution and
delivery by the Purchaser and the Guarantor of the transaction documents to
which they are or will be a party pursuant to this Agreement, nor the
performance of the transactions to be performed by the Purchaser and the
Guarantor herein,



--------------------------------------------------------------------------------



 



 

17   Translation for information.

    will require any filing, consent or approval or constitute a default under
(a) any regulation or court order to which the Purchaser and the Guarantor are
subject, (b) the charter documents, by-laws or other governing documents of the
Purchaser and the Guarantor or (c) any contract, governmental permit or other
document to which the Purchaser and the Guarantor are a party.   8.  
INDEMNIFICATION   8.1   Indemnification Obligations of the Seller       From and
after the date hereof and subject to the provisions of this section 8, the
Seller shall indemnify the Purchaser and hold harmless the Purchaser from and
against any Damages actually suffered, paid or required to be paid by the
Purchaser as a result of (i) any inaccuracy or breach of any representation or
warranty set forth in section 6, or of (ii) any breach of any covenant,
agreement or other undertaking of the Seller contained in this Agreement.   8.2
  Indemnification Obligations of the Purchaser and the Guarantor       From and
after the date hereof and subject to the provisions of this section 8, the
Purchaser or the Guarantor shall indemnify and hold harmless the Seller, from
and against any Damages actually suffered, paid or to be paid by the Seller as a
direct result of (i) any material inaccuracy or breach of any representation or
warranty set forth in section 7, or (ii) any material breach of any covenant,
agreement or other undertaking of the Purchaser or the Guarantor contained in
this Agreement.   8.3   Method of Asserting Claims, etc.       A Party making a
claim for indemnification under this section 8 shall, for the purposes of this
Agreement, be referred to as the “Indemnified Party” and the Party or Parties
against whom such claim is asserted under this section 8 shall, for the purposes
of this Agreement, be referred to as the “Indemnifying Party”. All claims by an
Indemnified Party shall be asserted and resolved as follows:   8.3.1   Claim
Notices       In the event that (x) any claim, demand or proceeding is asserted
or instituted by any Person other than the Parties hereto (including by any
Governmental Authority) (a “Third Party”) which could give rise to Damages for
which an Indemnifying Party would be liable to an Indemnified Party hereunder
(any such claim, demand or proceeding, a “Third Party Claim”), or (y) an
Indemnified Party hereunder shall have a claim to be indemnified by any
Indemnifying Party hereunder which does not involve a Third Party Claim (any
such claim, a “Direct Claim”), the Indemnified Party shall send to the
Indemnifying Party a written notice (a “Claim Notice”) of such claim, action or
proceeding. A Direct Claim, not involving a Third Party Claim, may be asserted
by a written notice to the Indemnifying Party, which notice shall set forth in
reasonable detail the basis for the Direct Claim, the amount of the Direct Claim
and the basis for the calculation of the amount of the Direct Claim.   8.3.2  
Time for Claim Notice       The Indemnified Party shall send a Claim Notice:
(x) in the case of a Third Party Claim, within 30 Working Days of receipt of
actual notice of such Third Party Claim (or such shorter period as may be
warranted under the circumstances) or within 15 Working Days of receipt of a
notice of a claim if this claim is relating to taxes, (y) in the case of a
Direct Claim, with reasonable promptness in view of the circumstances but in no
event later than 20 Working Days after the Indemnified Party first becomes aware
of the facts upon which the Direct Claim is based. Failure to give notice within
the above periods shall prevent the Indemnified Party to



--------------------------------------------------------------------------------



 



 

18   Translation for information.

    ask for indemnification to the Indemnifying Party of the correspondent
Direct Claim or Third Party Claim.   8.3.3   Claim Review Period       In the
event of a Direct Claim or a Third Party Claim, the Indemnifying Party shall
have 20 Working Days following its receipt of the relevant Claim Notice to make
such investigation of the underlying Claim as it considers necessary or
desirable. If the relevant parties agree upon the validity and amount of such
Claim, the Indemnifying Party shall pay to the Indemnified Party, within 10
Working Days following the date of such agreement, the full agreed amount of
such Claim. To the extent that any portion of the Claim is not disputed by the
Indemnifying Party within the period of 20 Working Days, such portion of the
Claim shall be paid by the Indemnifying Parties to the Indemnified Party,
ultimately on the last day of the aforementioned period of 20 Working Days. If
the relevant parties are unable to reach agreement or if the Indemnifying Party
disputes its liability to the Indemnified Party in respect of the underlying
Claim, the Indemnified Party shall have the right to commence legal proceedings
against the Indemnifying Party as provided for under section 20.   8.3.4  
Defense of Third Party Claim

  (i)   The Indemnifying Party shall inform the Indemnified Party 20 Working
Days from the receipt of the relevant Claim Notice as to whether the
Indemnifying Party elects to take over at its own costs and expenses the defence
of the Third Party Claim and shall have the right to take over the Third Party
Claim if the Indemnifying Party agrees in writing to be bound by and to promptly
pay the full amount of any final judgment from which no further appeal may be
taken. If the Indemnifying Party elects to do so, the Indemnifying Party shall
be considered as having approved the Claim Notice and the correspondent
underlying Damage(s). Notwithstanding the foregoing, the Indemnified Party shall
have the right to join in defense of such claim, action or proceeding at its own
cost and expense.     (ii)   If the Indemnifying Party elects to defend a Third
Party Claim, the Indemnified Party shall not be entitled to deal with the claim,
and shall refrain from making any acknowledgement of the claim or conclusion of
a settlement or taking an action likely to jeopardize or interfere with the
defence of such Claim. However, the Indemnifying Party shall, prior to taking
any action within the scope of legal proceedings or otherwise in handling such
Third Party Claim, consult with the Indemnified Party and, in deciding which
actions it shall take, the Indemnifying Party shall take into account the
legitimate business interests of the Indemnified Party.     (iii)   The Party
conducting the defence against a Third Party Claim shall keep the other Party
reasonably informed of any development in the dispute of such Claim and of its
intentions as to how to proceed.     (iv)   The Indemnifying Party shall not be
liable for any Third Party Claim which is settled or otherwise compromised or in
respect of which any admission of liability is made without its prior written
consent, which consent shall not be unreasonably withheld or delayed (and which
consent shall be deemed to be given if the indemnifying Party shall not have
responded in writing within 20 Working Days of its receipt of a request for
consent by the Indemnified Party). If a settlement offer is received, which the
Indemnifying Party, but not the Indemnified Party, is willing to accept, the
Indemnified Party may elect to continue the defense of such Third Party Claim at
its own expense, in which case the liability of the Indemnifying Party shall be
limited to the lesser of: (i) Damages calculated as if the Third Party Claim
were settled in accordance with the proposed settlement offer; and (ii) the
Damages suffered by the



--------------------------------------------------------------------------------



 



 

19   Translation for information.

      Indemnified Party taking into account the final determination of the Third
Party Claim.

8.3.5   Cooperation       From and after the delivery of a Claim Notice
hereunder, at the reasonable request of the Indemnifying Party, the Indemnified
Party shall grant the Indemnifying Party and its representatives (including
professional advisors) reasonable access to the books, records, computerized
systems, management, employees and properties of the Indemnified Party to the
extent reasonably related to the matters to which the Claim Notice relates. All
such access shall be granted during normal business hours, and shall be granted
under conditions, which will not unduly interfere with the business and
operations of the Indemnified Party.   8.3.6   Payment       No amount shall
become due and payable by the Indemnifying Party to the Indemnified Party in
respect of any Third Party Claim unless and to the extent that the Indemnified
Party is required to pay the relevant Damages to the relevant third party as a
result of an enforceable title or Court decision (titre exécutoire), a decision
of an arbitral tribunal or a binding settlement or other agreement among the
relevant parties.       In the event that the payment of a relevant Damage is
requested by a Third Party and the amounts required to be paid are not
definitive, the Indemnifying Party could, subject to provide adequate and
sufficient guarantees, require the Indemnified Party to ask for payment delays
to the Third Party. If the Indemnified Party does not obtain such delays from
the Third Party, the Indemnifying Party shall be obliged to pay the relevant
Damage provided it will be reimbursed from of all or part of the amount of the
Damage by the Indemnified Party in the event that a definitive decision of a
court having jurisdiction finally considers that all or part said Damage should
have not been paid.   8.4   Calculation of Damages   8.4.1   In calculating the
amount of any Damages claimed by the Purchaser under section 8, there shall be
deducted:

  (i)   the amount of any indemnification or other recoveries (including
insurance proceeds) paid to the Purchaser by any third party with respect to
such Damages, such amount to be reduced by the amount of any tax paid or to be
paid by the Purchaser in respect thereof;     (ii)   the amount of any
corresponding tax savings or benefit (including any tax reduction, credit,
redemption, or loss carry-back or carry-forward) which is or will be available
to the Purchaser in respect of any taxable period in respect of such Damages.

8.4.2   In the event that the amount of any deduction referred to in this
section is determined only after payment by the Indemnifying Party of the amount
otherwise required pursuant to this section, the Indemnified Party shall repay
to the Indemnifying Party promptly after such determination any such payments
that the Indemnifying Party would not have had to make pursuant to this section,
had such determination been made at or prior to the time of such payment.   8.5
  Limitations       In no event shall the liability of the Seller under this
Agreement exceed the amount of the Purchase Price and the Seller and the Seller
shall be entitled to set off against any amount



--------------------------------------------------------------------------------



 



 

20   Translation for information.

    payable in relation to a Claim under this Agreement the amount of any
Purchase Price that has not been paid to the Seller at the date it makes payment
to the Purchaser.   8.6   Exclusions       The Sellers shall have no liability
for Damages which arise as a result of:

  (i)   actions taken by or on behalf of, or omissions of, the Purchaser after
the date hereof including but not limited to (x) changes in accounting methods
or policies, or (y) the granting of any extensions or waivers with respect to
any statute of limitations applicable to claims which might be made against the
Purchaser;     (ii)   the passing of, or any change in, after the date hereof,
any law or administrative practice of any Governmental Authority in any such
case not actually in force at the date of this Agreement (even if retroactive in
effect), including;     (iii)   any information, facts or events disclosed in
this Agreement (including its recitals and Schedules) and in the Documentation.

8.7   Time for Claims       Any Claim Notice must be delivered prior to the
second anniversary of the date hereof.   9.   FORMALITIES   9.1   Registration
and taxes   9.1.1   The Purchaser shall pay the stamp duties and undertakes to
register this Agreement with the tax authorities and return 2 originals duly
registered to the Seller within 6 Working Days.   9.1.2   The stamp duties
payable by the Purchaser for the acquisition of the Business amount to €5,310
for the part of the Purchase Price excluding the price of the Patents (i.e.
€425,949) not exceeding €200,000 (i.e. a basis for taxes at the rate of 3% of
€177,000), and to €11,297 for the part of the Purchase Price excluding the price
of the Patents exceeding €200,000 (i.e. a basis for taxes at the rate of 5% of
€225,949), i.e. a total amount of registration duties of €16,607.   9.1.3   The
price of the Patents, i.e. €1,600,000, is subject to a fixed stamp duty of €125
in accordance with the Statement Practice No. 7 D-2611 n° 4 dated 15 June 2000,
but as the transfer of the Patents is registered at the same time as the
transfer of the Business, no stamp duty shall be due in this respect.   9.1.4  
The Seller and the Purchaser are registered for the purposes of VAT and are
legal VAT-liable taxpayers. It is intended that the Business shall be
transferred to the Purchaser as a going concern and that the provisions of
Section 257 bis of the French Tax Code and Statement of Practice No. 3A-6-06
dated 20 March 2006 shall apply to such transfer and the sale and purchase of
the Business, including the Stock. The parties shall use all reasonable
endeavours to ensure that, by virtue of the provisions of Sections 257 bis of
the French Tax Code, no VAT will be chargeable in respect of the sale and
purchase hereby agreed to be made.



--------------------------------------------------------------------------------



 



 

21   Translation for information.

9.2   Legal publications   9.2.1   The Purchaser shall be responsible for all
formalities and publication in relation to this Agreement, with the exception of
the registration pursuant to Articles L. 141-5 and L. 141-6 of the French
Commercial Code relating to the Seller’s right granted pursuant to section
4.2.6(a).   9.2.2   Pursuant to Articles L. 141-12 to L. 141-18 of the French
Commercial Code, a notice relating to the present sale shall be published within
the time period prescribed by law (fifteen days following the date of this
Agreement), under due care of the Purchaser, in an official gazette in the
département where the Business is operated. The Purchaser shall then apply to
the clerk of the competent commercial court for publication of a notice
concerning the transfer in the Official Bulletin of Civil and Commercial
Announcements (Bulletin Officiel des Annonces Civiles et Commerciales) in the
forms and within the time period prescribed by law.   9.3   Registration and
removal from the trade and company register       Each Party shall, to the
extent needed, each as far as it is concerned and under its sole responsibility,
complete the formalities required to register the Business with or remove it
from the Trade and Companies Register within one (1) month following the
signature date hereof, and it alone shall bear their costs.   9.4   Declaration
of transfer       The Seller undertakes to issue the declaration of transfer of
the Business provided for in Article 201-1 of the French General Tax Code within
the 60-day period provided for in the said Article and to notify the Purchaser
that this has been done, at the latter’s first request. This declaration shall
initiate the 3-month period referred to in Article 1684-1 of the French General
Tax Code.   9.5   Patents and Trademarks       The transfer of the Patents and
Trademarks provided herein shall be filed by the Purchaser, at its costs and
expenses, with the registre national des brevets and the registre national des
marques of the Institut National de la Propriété Industrielle.   10.   ESCROW
AND CREDITORS’ RIGHT TO OPPOSITION   10.1   The Parties have agreed to place in
escrow with the Escrow Agent the part of the Purchase Price paid at the date
hereof, i.e. €25,000 (the “Escrow Amount”) and the Escrow Agent shall for this
purpose deposit the Escrow Amount with the CARPA.   10.2   The Parties, in their
common interest, grant to the Escrow Agent, who accepts, the irrevocable mandate
to:

  (a)   deliver the Escrow Amount to the Seller once the opposition time periods
expired if all third party claims have been satisfied, or     (b)   if claims
remain on the Purchase Price, distribute the Escrow Amount amongst the Seller’s
creditors and remit the balance to the Seller.

10.3   The Escrow Agent will be deemed to validly discharge its mission under
this section 10 upon the expiry of the opposition time periods either:

  (a)   by the delivery to the Seller, the presence or the authorisation of the
Purchaser not being necessary, of the Escrow Amount, or the remaining funds
after payment of the creditors, upon fulfilment of the above conditions, or



--------------------------------------------------------------------------------



 



 

22   Translation for information.

  (b)   by the deposit of the Escrow Amount, ordered by the President of the
Paris commercial court, to an escrow agent for the distribution of the Escrow
Amount to creditors or the opening of distribution proceedings.

10.4   All the claims on the Purchase Price shall be made to the registered
office of the Escrow Agent.   10.5   The Escrow Agent agrees not to charge any
fees in relation to its mission under this section 10.   10.6   The Seller
guarantee the Purchaser that the Seller will deal with any opposition lodged by
any of its creditors in accordance with Article 141-14 of the French Commercial
Code at its costs and expenses and shall indemnify and hold harmless the
Purchaser for any costs or expenses incurred by any such opposition.   10.7   To
the extent that the Seller and Purchaser are legally jointly and severally
liable for the payment of any sums owed by the Seller as a result of any
opposition validly lodged by any of the Seller’s creditors, any sums paid by the
Purchaser to a creditor of the Seller as a result of such opposition shall be
repaid by the Seller within 5 Working Days upon request from the Purchaser.  
11.   NON-COMPETITION; NON-SOLICITATION   11.1   The Seller, for a period of
five years following the Transfer Date, agrees that it shall not, and shall
cause each of its Affiliates, if any, not to, for any reason whatsoever,
directly or indirectly, throughout the world, either individually or as a
shareholder, owner, partner, officer, director, manager, agent, consultant,
lender, guarantor or otherwise, engage in, or have any interest in any other
person engaged in the business of developing, manufacturing, selling or
marketing instrumentation and reagents for haematology (haematology being
defined, for the purpose of this section 11.1, as cell blood counting and
characterization of white cells, abnormal and premature cells to detect related
pathologies but not including the fields of coagulation and haemostasis, that is
all chemistry, phospholipids, proteins which have a role in the integrity of
blood vessels, in thrombosis and control on fibrinolysis and the technologies
such as but not limited to clotting (clot formation), biochemistry and
immunochemistry utilised to measure parameters in this area), unless as
otherwise provided herein, in the After-Sale Services Agreement or in the
Transition Manufacturing Agreement provided that nothing in this clause 11.1
shall prevent the Seller or its Affiliates from carrying on any business which
is unrelated to business of developing, manufacturing, selling or marketing
instrumentation and reagents in the field of haematology (including for the
avoidance of doubt biochemistry, immunology, coagulation, immunoassay, and
haemostasis) or from continuing to trade in non-haematology products with any
customer, client, vendor or distributor of the Business.   11.2   During the
two-year period immediately following the Transfer Date, the Seller agrees that
it shall not, and shall not permit any of its Affiliates to, directly or
indirectly, hire, offer to hire, entice away, retain, employ or solicit or
attempt to solicit (either for itself or as agent for another) for employment or
induce, persuade or encourage any person to leave the employ of the Purchaser or
any of its affiliates or subsidiaries who, prior to the Transfer Date was, or
during such two-year period shall be, employed or retained by the Purchaser or
any of its affiliates or subsidiaries as a consultant, agent, employee or
otherwise; provided, however, that this paragraph shall in no way restrict the
ability of the Seller or its affiliates to hire or otherwise contract for the
services of any person responding to a general notice or advertisement for
employment or provision of services not specifically targeted at such person.



--------------------------------------------------------------------------------



 



 

23   Translation for information.

11.3   The parties acknowledge that the time, scope, geographic area and other
provisions of this Section 11 have been specifically negotiated by sophisticated
commercial parties and agree that all such provisions are reasonable under the
circumstances of the transactions contemplated by this Agreement.
Notwithstanding anything in this Section 11 to the contrary, if at any time, in
any judicial proceeding, any of the restrictions stated in this Section 11 are
found by a final order of a court of competent jurisdiction to be unreasonable
or otherwise unenforceable under circumstances then existing, the parties agree
that the period, scope or geographical area, as the case may be, shall be
reduced to the extent necessary to enable the court to enforce the restrictions
to the maximum extent such provisions are allowable under applicable law, giving
effect to this Agreement and the intent of the parties that the restrictions
contained herein shall be effective to the fullest extent permissible, and such
determination shall not affect the validity or enforceability of the balance
hereof, and such balance shall remain in full force and effect. It is understood
that the Seller is entering into this non-competition agreement in order to
induce the Purchaser to enter into this Agreement.   12.   CONFIDENTIAL
INFORMATION   12.1   Except as otherwise required under applicable law or
provided herein, in the After-Sale Services Agreement or in the Transition
Manufacturing Agreement, from and after the Transfer Date, the Seller shall not,
and shall not permit any of its Affiliates, if any, to, make use of, divulge or
disclose to any third party (other than the Purchaser or any agent or employee
of the Purchaser) any information of a proprietary, secret or confidential
nature related to the Business.   12.2   This section 12 does not, and will not,
restrict the disclosure of any information which (i) is or becomes available to
the public other than as a result of a disclosure by the Seller or its
Affiliates in violation of this Agreement, (ii) becomes available to the Seller
or its Affiliates on a non-confidential basis from a source other than the
Purchaser or the Business which the Seller has no reason to believe to have been
obtained directly or indirectly from any source bound by a confidentiality
agreement with or other contractual, legal or fiduciary obligation of
confidentiality to the Purchaser or (iii) is independently developed by or for
the Seller without reference to or reliance upon information obtained in
connection with the operations of the Business, as evidenced by written records.
  13.   GUARANTEE FROM GUARANTOR   13.1   The Guarantor irrevocably covenants
that it shall be jointly and severally liable for the Purchaser’s obligations
under section 4.2 and the obligations of the Purchaser under the assignment
agreements for the deposit and the Trade Receivables described in sections 5.6.1
and 5.8 (the “Guaranteed Obligations”) and therefore irrevocably undertakes
towards the Seller that until all of the Guaranteed Obligations are fulfilled,
to pay to the Seller all sums payable under the Guaranteed Obligations including
(without limitation) any interest, indemnities, costs and incidentals (including
in case of an Event of Default).   13.2   The liability of the Guarantor
pursuant to this section 13 shall not be affected by:

  (a)   any time given to the Purchaser or any failure by the Seller to enforce
compliance of the Purchaser’s obligations; in this respect, the Guarantor waives
its rights under Article 2316 of the French Civil Code;     (b)   any variation
of the terms of this Agreement or the assignment agreements described in
sections 5.6.1 and 5.8 as may be agreed between the Purchaser and the Seller;



--------------------------------------------------------------------------------



 



 

24   Translation for information.

  (c)   any change in the legal, financial or other condition of the Purchaser
including without limitation any proceedings opened against the Purchaser in
accordance with the provisions of Book VI of the French Commercial Code.

13.3   By undertaking to be liable jointly and severally with the Purchaser, the
Guarantor hereby waives its rights requiring prior proceedings against the
principal debtor under Articles 2298 to 2301 of the French Civil Code and its
rights to several liability under Article 2303 of the French Civil Code.   13.4
  The Guarantor undertakes that, for so long as all the Guaranteed Obligations
are not paid to the Seller, it shall not exercise any rights or recourse it may
have against the Purchaser (whether by way of subrogation or otherwise, in
particular pursuant to Articles 2305 to 2309 of the French Civil Code) nor take
any steps resulting in creating competing rights with the Seller.   14.  
GUARANTEE FROM IDSH   14.1   IDSH irrevocably covenants that it shall be jointly
and severally liable for the Seller’s obligations under sections 10.6 and 10.7
and therefore irrevocably undertakes towards the Seller that until all of the
obligations of the Purchaser towards the Seller pursuant to sections 10.6 and
10.7 are fulfilled, to pay to the Seller all sums payable pursuant to sections
10.6 and 10.7 including (without limitation) any interest, indemnities, costs
and incidentals.   14.2   The liability of IDSH pursuant to this section 14
shall not be affected by:

  (a)   any time given to the Seller or any failure by the Purchaser to enforce
compliance of the Seller’s obligations; in this respect, IDSH waives its rights
under Article 2316 of the French Civil Code;     (b)   any variation of the
terms of this Agreement as may be agreed between the Purchaser and the Seller;  
  (c)   any change in the legal, financial or other condition of the Seller
including without limitation any proceedings opened against the Seller in
accordance with the provisions of Book VI of the French Commercial Code.

14.3   By undertaking to be liable jointly and severally with the Seller, IDSH
hereby waives its rights requiring prior proceedings against the principal
debtor under Articles 2298 to 2301 of the French Civil Code and its rights to
several liability under Article 2303 of the French Civil Code.   14.4   IDSH
undertakes that, for so long as any sums due under sections 10.6 and 10.7 are
not paid to the Purchaser, it shall not exercise any rights or recourse it may
have against the Seller (whether by way of subrogation or otherwise, in
particular pursuant to Articles 2305 to 2309 of the French Civil Code) nor take
any steps resulting in creating competing rights with the Purchaser.   15.  
ELECTION OF DOMICILE AND NOTICE   15.1   For the purposes of the performance of
the Agreement, and for the purposes of the possible third party oppositions to
the payment of the price, the Parties, the Guarantor and IDSH elect domicile at
the addresses indicated in section 15.2.   15.2   All notices and other
communications required or permitted to be given or made pursuant to this
Agreement shall be in writing in the French language, together with an English
translation, and shall be: (x) delivered by hand; or (y) sent by an overnight
courier service of



--------------------------------------------------------------------------------



 



 

25   Translation for information.

    recognized international standing (all charges paid); or (z) sent by
facsimile transmission before 4:00 p.m. (local time) confirmed by registered or
certified mail (postage prepaid, return receipt requested) to the relevant Party
or the Guarantor or IDSH at its address set forth below:

         
 
  If to the Seller, to:   Biocode-Hycel France S.A.
 
      Le Bassin
 
      21320 Pouilly en Auxois
 
      France
 
       
 
      Attn: Alain Rousseau
 
       
 
      Fax: + 33 (0)1 64 53 15 12
 
       
 
  With copy to:   Immunodiagnostic Systems Holdings Plc
 
      10 Didcot Way
 
      Boldon Business Park
 
      Boldon
 
      Tyne & Wear NE35 9PD
 
      United Kingdom
 
       
 
      Attn: Paul Hailes
 
       
 
      Fax: + 44 (0) 191 519 0760
 
       
 
  If to the Purchaser, to:   BH Holdings
 
      Rue de Herhoui
 
      ZI Le Chêne Vert
 
      35650 Le Rheu
 
      France
 
       
 
      Attn : Catherine Bolton
 
       
 
      Fax : + 33 2 99 14 54 52
 
       
 
  If to the Guarantor, to:   Escalon Medical Corporation
 
      Building 100
 
      435 Devon Park Drive
 
      Wayne PA 19087
 
      USA
 
       
 
      Attn: Richard J. DePiano, Sr.
 
       
 
      Fax: 610-688-3641

    or at such other addresses as hereafter may be provided by either Party or
the Guarantor or IDSH by notice to the other. Any such notice or other
communication shall be effective only upon actual receipt thereof by its
intended recipient.



--------------------------------------------------------------------------------



 



 

26   Translation for information.

16.   EXPENSES

Each Party and the Guarantor will bear their own duties and expenses, including
lawyers’, accountants’ and finders’ fees, with respect to the negotiation,
preparation, execution of this Agreement, as well as the performance of the
operations described herein.

17.   DISCHARGE AND SINCERETY   17.1   The Parties discharge, pursuant to this
Agreement, entirely and definitively, their respective legal advisers having
drafted this Agreement, who merely transcribed the declarations freely expressed
by the Parties, did not negotiate this Agreement, and were not responsible for
verifying the declarations made by the Parties.   17.2   The legal advisers
having drafted this Agreement informed the Parties of the sanctions applicable
in case of price concealment or false affirmations of sincerity, in particular
pursuant to Article 1837 of the French General Tax Code. The Parties confirm
that this Agreement expresses the entirety of the agreed price and that this
price has neither been changed nor contradicted by any collateral agreement
increasing the price.   18.   SEVERABILITY

This Agreement shall be deemed severable, and the invalidity or unenforceability
of any term or provision hereof shall not affect the validity or enforceability
of this Agreement or of any other term or provision hereof. Furthermore, in lieu
of any such invalid or unenforceable term or provision, the Parties hereto and
the Guarantor intend that there shall be added as a part of this Agreement a
provision as similar in terms to such invalid or unenforceable provision as may
be possible and be valid and enforceable.

19.   ENTIRE AGREEMENT

This Agreement, including its recitals and schedules, together with the IDSH
Non-compete, the Transition Manufacturing Agreement and the After-Sale Services
Agreement represent the entire agreement and understanding of the Parties and
the Guarantor with reference to the transactions set forth herein and no
representations or warranties have been made in connection with this Agreement
other than those expressly set forth herein. This Agreement supersedes all prior
negotiations, discussions, correspondence, communications and agreements between
the Parties and the Guarantor relating to the subject matter of this Agreement.

20.   DISPUTES   20.1   This Agreement shall be governed by and enforced in
accordance with the laws of France.   20.2   Any dispute arising out of this
Agreement (including, without limitation, any dispute regarding its validity,
performance or termination and any summary proceedings — procédures en référé —
or provisional and protective measures — mesures provisoires ou conservatoires —
notwithstanding any number of defendants, any action on a warranty or guarantee
or other third party proceedings and any counter-claims) shall be submitted to
the exclusive jurisdiction of the Commercial Court of Paris.   21.   WAIVER

Waiver of any term or condition of this Agreement by any party hereto shall only
be effective if in writing and shall not be construed as a waiver of any
subsequent breach or failure of the same term or condition or any other term or
condition of this Agreement.



--------------------------------------------------------------------------------



 



 

27   Translation for information.

22.   BINDING EFFECT; ASSIGNMENT

This Agreement and all of the provisions hereof shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns, but neither this Agreement nor any of the rights, interests
or obligations hereunder shall be assigned (whether voluntarily, involuntarily,
by operation of law or otherwise) by any of the parties hereto without the prior
written consent of the other parties; provided that the Seller may not assign
any of its obligations under this Agreement to a third party without the prior
written consent of the Purchaser.



--------------------------------------------------------------------------------



 



 

28   Translation for information.

Executed in Rennes,
On 31 December 2008,
In 8 signed copies, including one for the registration.

         
/s/ Alain Rousseau
  /s/ Sandrine Nicoue    
 
       
 
       
Seller: Biocode-Hycel France S.A.
  Purchaser: BH Holdings    
 
       
Represented by: Mr Roger Duggan, represented by
Mr Alain Rousseau
  Represented by: Mrs Catherine Bolton, represented by Mrs Sandrine Nicoue    
 
       
/s/ Sandrine Nicoue
  /s/ Alain Rousseau    
 
       
 
       
Guarantor: Escalon Medical Corp.
  IDSH: Immunodiagnostic Systems Holdings Plc    
 
       
Represented by: Mr Richard J. De Piano,
represented by Mrs Sandrine Nicoue
  Represented by: Mr Roger Duggan, represented by Mr Alain Rousseau    
 
       
/s/ Florian Bachelier
                 
Escrow Agent: Avoxa
       
 
       
Represented by: Mr Florian Bachelier
       

